COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of B.C and S.R minor children

Appellate case number:     01-21-00590-CV

Trial court case number: 2017-03896J

Trial court:               314th District Court of Harris County

        Appellant, P.R., has filed a motion for extension of time to file her brief. The brief is
currently due on December 30, 2021. Appellant requests an extension until January 21, 2022. We
grant the motion and extend the deadline for filing appellant’s brief until January 21, 2022.
        Appellant also states that she should be presumed indigent under Rule 20.1 but the record
contains no statement of inability to afford court costs. If appellant wishes to claim inability to
afford payment of court costs, she should either (1) file a statement of inability in the trial court
within 10 days of the date of this order and have the trial court clerk forward a supplemental
clerk’s record to this Court within 20 days of the date of this order, containing that document,
or (2) if she already filed a statement of inability, she should have a supplemental clerk’s record
prepared and filed in this Court within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: ___December 21, 2021____